Citation Nr: 0946416	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a separate rating for neurological deficit of 
the right hand as a manifestation of the service connected 
chronic right shoulder strain with rhabdomyolisis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran was a member of the Missouri Army National Guard 
on active duty for training (ACDUTRA) between January 2002 
and March 2002, when he injured his right shoulder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted an 
increased 30 percent evaluation for the Veteran's right 
shoulder disability.  This decision was in fact issued during 
the processing of an earlier appeal, which the Veteran then 
withdrew in favor of filing the current appeal.

In a March 2009 decision, the Board granted entitlement to an 
increased 40 percent rating for the right shoulder 
disability, and remanded the question of entitlement to a 
separate rating for neurological manifestations to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  The issue has now 
been returned to the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

At his February 2008 hearing before a Decision Review Officer 
(DRO) at the RO, the Veteran described sporadic hand jerking 
and twitching, as well as numbness of the right hand and arm.  
He attributed these neurological manifestations to his right 
shoulder injury.  On remand, the AMC was directed to 
determine if a separate evaluation for such was warranted.  

The AMC obtained a neurological examination, and the VA 
examiner described the Veteran's subjective complaints and 
his objective findings on physical examination.  EMG testing 
was performed, and results "consistent with carpal tunnel 
syndrome of moderate severity" were identified.  This 
confirmed the examiner's clinical impression.

The examiner did not, however, opine as to whether the right 
hand and arm neurological problems were related to the 
service connected right shoulder injury.  Although the 
Veteran has stated that he believes a relationship exists, 
the question of causation in this case requires application 
of specialized medical knowledge and training.  As a 
layperson, the Veteran is not competent to offer an opinion.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  
Moreover, a relationship is not self-evident.  The diagnosis 
of carpal tunnel syndrome applies to the wrist, and the 
service connected disability is the shoulder.  A medical 
opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. JAG at 
the St. Louis, Missouri, VA Medical 
Center, the doctor who performed the May 
2009 VA examination.  Dr. JAG should opine 
as to whether it is at least as likely as 
not that currently diagnosed right carpal 
tunnel syndrome is caused or aggravated by 
the service connected right shoulder 
disability.

If Dr. JAG is not available, schedule the 
Veteran for a VA peripheral nerves 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should opine as 
to whether it is at least as likely as not 
that any currently diagnosed neurological 
impairment of the right upper extremity is 
caused or aggravated by the service 
connected right shoulder disability.

2.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


